Citation Nr: 1744553	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO. 14-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The claim was remanded in August 2016 for evidentiary development, and was dispatched to the Veterans Health Administration (VHA) in June 2017 for an expert medical opinion. All required actions have occurred, and the claim is ripe for appellate review. 

The Veteran had a Videoconference hearing in June 2016. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current degenerative disc disease and stenosis is at least as likely as not causally related to repeated lift injury traumas occurring in active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met. U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed a chronic low back disability on account of repeated in-service traumas associated with heavy lifting. Specifically, it is argued that, as a computer programmer in the late 1950s, he had to carry heavy boxes of "punch cards" which would weigh 70-80 pounds. Lifting these boxes was a routine part of the job, and it frequently caused him to have low back pain. He asserts that he has consistently experienced some degree of pain since this time in active military service. 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records, if they had been available at one time, were located in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility. As this is the case, the Board must carefully consider other sources of evidence and pay special attention to the so-called "benefit-of-the-doubt" rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In June 2016, the Veteran's private physician submitted a non-rationalized opinion which purported to link current back disablement to in-service lift injuries. This was in contrast to a VA physician's assistant opinion which stated that no nexus existed as due to a lack of documentation. As these opinions were both contradictory and inadequate to resolve the issue on appeal, the claim was dispatched to a VA orthopedic spine surgeon with the Veterans Health Administration (VHA). See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In August 2017, this VA physician posited an opinion which is exceptionally probative. 

Indeed, the VA surgeon stated that the Veteran's lay statements and treatment history with four physicians were reviewed, and that a surgical history in the back, with procedures occurring in July 2007, July 2012, and December 2012, demonstrated current low back disability.  The VHA surgeon noted that the Veteran, pursuant to duties of his military occupational specialty (MOS), would have likely carried heavy punch card boxes as a matter of course in the 1950s. It was noted that "lifting heavy objects can strain the lumbar spine and this predisposes to disc degeneration." The surgeon noted that the Veteran experienced "chronicity of the back condition and a continuity of treatments," and due to the back strains in service, opined that "in the Veteran's case" current "L5 nerve root impingement requiring surgery" was present. 

The VHA opinion is well-rationalized and fully considers the credible reports of back pain offered by the Veteran. The Board notes that the carrying of heavy boxes of punch cards is something that was likely within the circumstances of active service, and thus, reports of pain associated with such duty are deemed to be credible. The only competent opinion of record (that is, an opinion that contains a detailed review of the medical file and a supporting explanation for the conclusions offered) is supportive of the claim for service connection. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the claim is granted. 


ORDER

Service connection for a low back disability is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


